Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
1. 	The Amendment filed February 3, 2022 in response to the Office Action of November 03, 2022 is acknowledged and has been entered.  Claims 1-48 and 51 have been cancelled. Claim 55  has been amended. 
	2.	Claims 49, 50, and 52-69 are pending and under consideration.
Rejections Maintained
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

3.	Claims 49, 50, 52-54, 60, 62, and 64-69 is/are rejected under 35 U.S.C. 103 as being unpatentable over Davies et al. (Molecular Med. Feb. 17, 2012, 18:565-576, IDS), “Davies” in view of WO 2010/108127 A1 (Fuh et al. Sep. 23, 2010, IDS), “Fuh” for the reasons of record.
Davies teaches ErbB specific CARS with a T1E antigen binding domain, a hinge domain, a transmembrane domain, and intracellular signaling domains (T1E28Z).  See p. 566-1st and 2nd columns and Figure 1 and p. 568-3rd column. 
Davies teaches T1E binds ErbB1 homodimers and heterodimers and ErbB2/3 heterodimers but does not bind to ErbB2 or Erb3 alone. See p. 566-1st and 2nd columns.  Thus T1E binds a conformational epitope. 
Davies teaches DNA vectors comprising the CAR.  See p. 566-1st and 2nd columns and Figure 1.
endodomain motifs. See p 566-2nd and 3rd columns, Figure 1, and p. 568-2nd and 3rd columns.
Davies teaches expressing the CAR constructs in T cells from human volunteers.   See p. 567-left column.  The T cells would be autologous and HLA matched to the donor and allogeneic to other individuals. 
Davies teaches using autologous T cells for ErbB2-specific CAR therapy. See p. 574-left column. 
Davies teaches therapy of ErbB2/ErbB3 expressing cells with the T1E28Z T cells. See pp. 569-571 and Figures 7 and 9. 
Davies teaches using phosphate buffered saline (PBS, a pharmaceutically acceptable carrier) to administer the T cells into mice for tumor treatment.  See pp.567-568, In Vivo Assessment of Efficacy and Figures 7 and 9. 
Davies teaches as set forth above, but does not teach using the antibody derived antigen binding domain that binds HER1-HER3 as claimed. 
	Fuh teaches EGFR (HER1)/HER3 multi-specific antibodies that are less toxic than traditional EGFR antagonists.  See abstract.  
Fuh teaches a DL11f antibody anti Her1/Her3 antibody comprising CDRS 1-3 and 5-7.   See p. 9-lines 19-26, Figure 33, claims 1 and 11-15 and Appendix.
Fuh teaches the light chain SEQ ID NO: 29 of DL11f, which is 94% identical to SEQ ID NO: 4. See p. 9-lines 19-26, Figure 33,  claims 1 and 11-15 and Appendix.
Fuh teaches the  heavy chain SEQ ID NO: 30 of DL11f, which is 98% identical to SEQ ID NO: 8. See p. 9-lines 19-26, Figure 33,  claims 1 and 11-15 and Appendix. 
Fuh teaches that the antibody includes a scFv in which the heavy and light chains are connected by a linker.  See p. 10-lines 30-31 and p. 17-lines 1-7.
Fuh teaches treating cancer expressing EGFR (HER1) and HER3.  See p. 6-lines 17-24.
Fuh teaches pharmaceutical compositions.  See pp. 76-79. 
Fuh teaches that the DL11f antibody is more effective in inhibiting tumor growth in several tumor types than individual anti-EGFR or anti-HER3 antibodies alone.  See Examples 11-13, 15, 16 and Figures 21-23, 25, and 26. 
It would have been prima facie obvious at the invention was filed given that the level of skill in the art was high to combine the teachings of Davies and Fuh and use the antigen binding domains of the DL11f antibody, like a scFv domain, in the CARs of Davies given the enhanced effectiveness of the DL11F Her1/Her3 bispecific antibody compared to individual monospecific anti-EGFR or anti-HER3 antibodies.  Thus one of skill in the art would have been motivated to use the antigen binding domain of the DL11f antibody to improve the activity of the CARs of Davies for the treatment of HER1-HER3 expressing cancers. 

Response to Arguments
5.	Applicant argues that Davies is cited as teaching ErbB-specific CARS. Specifically, Davies teaches a CAR construct where the extracellular antigen-binding domain (TIE) is a chimeric polypeptide in which the N-terminal seven amino acids from TGFalpha are 
Applicant argues that the Action acknowledges that Davies does not teach using the antibody-derived antigen binding domains of the claims. To overcome this, the Action cites to Fuh as teaching HER1/HER3 multi-specific antibodies that are less toxic than traditional EGFR antagonists. The Action concludes that a skilled artisan would have been motivated to use the antigen binding domain of Fuh’s antibody in the CAR of Davies.
Applicant argues that however, modifying the CAR of Davies by replacing the antigen targeting domain with the antigen binding domain of Fuh’s antibody would render Davies unsatisfactory for its intended purpose. Davies’ stated goal is to generate a therapeutic that yields “a flexible and robust immunotherapy directed against ErbB dimers that drive several solid tumor types and commonly mediate therapeutic resistance.” Davies sought to generate a “promiscuous” ErbB dimer-targeting CAR in order to address the fact that “tumors commonly acquire therapeutic resistance to ErbB-directed therapies through upregulated activation of non-targeted family members.” Replacing the TLE domain of Davies’ CAR with the antigen binding domain of Fuh’s antibody would eliminate the “flexible targeting capability” of Davies’ CAR. Furthermore, Davies observed “no evert clinical evidence of toxicity” with the TIE CAR.
Applicant argues that the MPEP makes it abundantly clear that a proposed modification cannot, as here, render the prior art unsatisfactory for its intended purpose:
V. THE PROPOSED MODIFICATION CANNOT RENDER THE PRIOR ART UNSATISFACTORY FOR ITS INTENDED PURPOSE
If proposed modification would render the prior art invention being modified unsatisfactory for its intended purpose, then there is no suggestion or motivation to make the proposed modification. In re Gordon, 733 F.2d 900, 221 USPQ 1125 (Fed. Cir. 1984) (Claimed device was a blood filter assembly for use during medical procedures wherein 

Applicant argues that Davies teaches to make and use CARs that have “flexible targeting capability,” which could not be achieved if the antigen binding domain of Davies’ CARs were replaced with antigen binding domain of Fuh’s antibody.
Applicant argues that in view of the foregoing, it is evident that no prima facie case of obviousness has been set forth. Reconsideration and withdrawal of the rejection is requested.

Applicant’s arguments have been considered, but have not been found persuasive.  First, it is noted that the rejection of claim 55 is withdrawn in view of Applicant’s amendment to claim 55.  Regarding Applicant’s argument that combining the teachings of Davies and Fuh would render the CARs unsatisfactory for the Davies purpose of having CARs that have “flexible targeting capability,” the flexible targeting of Davies, while is not specifically limiting, is, in part, the ability to target either Erb1/2 heterodimers or Erb2/3 heterodimers. See abstract and p. 568-3rd column.  Given that the DL11F Her1/Her3 bispecific antibody binds both Her1 and Her3, it would be expected to bind either Erb1/2 heterodimers or Erb2/3 heterodimers.  Applicant has provided no evidenced that that DL11F antibody would not bind to both Erb1/2 heterodimers or Erb2/3 heterodimers.  Thus, the DL11F antibody in a CAR would satisfy the Davies purpose of 

6.	Claims 55 is rejected under 35 U.S.C. 103 as being unpatentable over Davies et al. (Molecular Med. Feb. 17, 2012, 18:565-576, IDS), “Davies”  in view of WO 2010/108127 A1 (Fuh et al. Sep. 23, 2010, IDS), “Fuh”,  as applied to claims 49, 50, 52-54, 60, 62, and 64-69 above, and further in view of Whitlow et al. (Protein Engineering 1993 6(8): 989-995), “Whitlow” for the reasons of record.
	Davies and Fuh teach as set forth above, but do not specifically teach that the linker linking the light chain and heavy chain variable domains is a Whitlow linker.
	Whitlow teaches an engineered linker sequence 218, GSTSGSGKPGSGEGSTKG, for scFvs which shows reduce aggregation, improved stability to proteolysis and higher tissue accumulation. See Abstract, Figures 1-4 and Tables I-IV, and Conclusions. 
	Whitlow teaches that given the activity of the linker sequence 218 it may have general utility in a variety of scFvs.  See p. 995-conclusions. 
	It would have been prima facie obvious at the invention was filed given that the level of skill in the art was high to combine the teachings of Davies, Fuh, and Jena and construct a CAR with a scFv comprising the linker sequence 218 of Whitlow because Whitlow teaches that scFvs with the linker sequence 218 show reduce aggregation, improved stability to proteolysis and higher tissue accumulation. One would have been motivated to use the linker sequence 218 because Whitlow teaches that given the activity of the linker sequence 218 it may have general utility in a variety of scFvs.

Response to Arguments
7.	Applicant argues that Whitlow fails to cure the defect in the rejection of claim 49 over Davies and Fuh, as discussed above. As such, this rejection is believed to be overcome and its withdrawal is respectfully requested.

Applicant’s arguments have been considered, but have not been found persuasive.  Applicant is reiterating the arguments set forth above with respect to Davies and Fuh, which 

8.	Claims 56 and 58 is/are rejected under 35 U.S.C. 103 as being unpatentable over Davies et al. (Molecular Med. Feb. 17, 2012, 18:565-576, IDS), “Davies”  in view of WO 2010/108127 A1 (Fuh et al. Sep. 23, 2010, IDS), “Fuh”,  as applied to claims 49, 50, 52-54, 60, 62, and 64-69 above, and further in view of Jena et al. (Blood, August 19, 2010, 116 (7): 1035-1044, IDS), “Jena” for the reasons of record.
Davies and Fuh teach as set forth above, but do not teach a CAR with the structure of claims 56 and 58.
Jena teaches that a prototypical CAR comprises a scFv antigen binding domain, a flexible hinge, a transmembrane domain, and cytoplasmic endodomains. See p. 1035-right column and Figure 1.
Jena teaches that a prototypical CAR can comprise a flexible hinge and spacer from, for example, the IgG4 CH2 and CH3 regions or the CD8 exodomain.  See p. 1035-right column Figure 1. 
Jena teaches that second generation CARs with two T-cell signaling endodomains, such as CD28 and CD3endodomains or CD137and CD3endodomains, have improved antitumor effect.  See p. 1037-left column. 
It would have been prima facie obvious at the invention was filed given that the level of skill in the art was high to combine the teachings of Davies, Fuh, and Jena and construct a CAR with a scFv comprising the antigen binding domain of the DL11f antibody, containing a IgG4 CH2 and CH3 domain or the CD8 extracellular domain linker and CD28 and CD3endodomains or CD137and CD3endodomains because Jena teaches that a prototypical CAR comprises a scFv antigen binding domain, a flexible hinge, e.g. the IgG4 CH2 and CH3 regions or the CD8 exodomain, a transmembrane domain, and cytoplasmic endodomains, that second generation CARs with two T-cell signaling endodomains, such as CD28 and CD3endodomains or CD137and CD3endodomains, have improved antitumor effect.  Given the known structure of CARs and the improved anti-tumor activity of second generations CARs one of skill in the art would have been motivated to combine the prototypical components of a second generation CAR with a DL11f scFv binding domain. 

Response to Arguments
9.	Applicant argues that Jena fails to cure the defect in the rejection of claim 49 over Davies and Fuh, as discussed above. As such, this rejection is believed to be overcome and its withdrawal is respectfully requested.
Applicant’s arguments have been considered, but have not been found persuasive.  Applicant is reiterating the arguments set forth above with respect to Davies and Fuh, which were not found persuasive for the reasons set forth above. Thus, the rejection is maintained for the reasons of record.

10.	Claims 57, 61, and 63 is/are rejected under 35 U.S.C. 103 as being unpatentable over Davies et al. (Molecular Med. Feb. 17, 2012, 18:565-576, IDS), “Davies” in view of WO 2010/108127 A1 (Fuh et al. Sep. 23, 2010, IDS), “Fuh” and in view of Jena et al. (Blood, August 19, 2010, 116 (7): 1035-1044, IDS), “Jena” as applied to claims 49, 50, 52-54, 56, 58, 60, 62, and 64-69  above, and further in view of  US 2014/0271635 A1 (Brogdon et al. Sep. 18, 2014), “Brogdon” for the reasons of record.
	Davies, Fuh, and Jena teach as set forth above, but do not explicitly teach the sequences of SEQ ID NOs: 13-17.
	Brogdon teaches treating cancer with anti-CD19 CAR T-cells. See abstract and claims 1-97.
	Brogdon teaches that the CAR can comprise an IgG4 hinge or CD8 hinge domain.  See ¶¶ 0198-0199. 
	Brogdon teaches the IgG4 hinge has the sequence of SEQ ID NO: 45, which comprises the claimed SEQ ID NO: 16.  See ¶¶ 0198-0199 and Appendix.
Brogdon teaches that the CAR can comprise the CD3 signaling domain. See ¶¶ 0011, 0207-0214 and 0246.  
	Brogdon teaches that the CD3 signaling domain has the sequence of SEQ ID NO: 43, which comprises the claimed SEQ ID NO: 13. See p.46-¶ 0384, claim 27, and Appendix. 
 	Brogdon teaches that the CAR can comprise the 4-1BB/CD137 signaling domain.  See ¶¶ 0011, 0021, 0022, 0146 and 0213.
	Brogdon teaches that 4-1BB/CD137 signaling domains has the sequence of SEQ ID NO: 16, which comprises the claimed SEQ ID NO: 15. See p.46-¶ 0384, claim 27 and Appendix. 

	It would have been prima facie obvious at the invention was filed given that the level of skill in the art was high to combine the teachings of Davies, Fuh, Jena and Brogdon  and construct a CAR with the structural and  signaling domains of Davies, Jena and/or Brogdon, like IgG4 hinge or CD8 hinge domains and CD3  and 4-1BB/CD137 or CD28 signaling domains, because the teachings of  Davies, Jena and Brogdon show that these domains were used in the art in combination to provide the CAR optimal anti-tumor cell activity.  One of skill in the art could have chosen from the known the signaling and structural domains of Davies, Jena and/or Brogdon to construct an optimal CAR polypeptide for expression in T cells for cancer treatment of HER1-HER3 expressing cancers. 

Response to Arguments
11.	Applicant argues that Brogdon fails to cure the defect in the rejection of claim 49 over Davies, Fuh, and Jena, as discussed above. As such, this rejection is believed to be overcome and its withdrawal is respectfully requested.
Applicant’s arguments have been considered, but have not been found persuasive.  Applicant is reiterating the arguments set forth above with respect to Davies and Fuh, which were not found persuasive for the reasons set forth above. Thus, the rejection is maintained for the reasons of record.

12.	Claims 59, 61, and 63 is/are rejected under 35 U.S.C. 103 as being unpatentable over Davies et al. (Molecular Med. Feb. 17, 2012, 18:565-576, IDS), “Davies” in view of WO 2010/108127 A1 (Fuh et al. Sep. 23, 2010, IDS), “Fuh” and in view of Jena et al. (Blood, August 19, 2010, 116 (7): 1035-1044, IDS), “Jena” as applied to claims 49, 50, 52-54, 56, 58, 60, 62, and 64-69  above, and further in view of  US 2012/0213783 A1 (Rosenberg et al. Aug 23, 2012), “Rosenberg” for the reasons of record.
	Davies, Fuh, and Jena teach as set forth above, but do not explicitly teach the sequences of SEQ ID NOs: 13-15 or 18.

	Rosenberg teaches that the CAR can comprise a CD8 hinge domain comprising SEQ ID NO: 3. See ¶¶ 0044.   SEQ ID NO: 3 comprises the claimed SEQ ID NO: 18.  See Appendix.
Rosenberg teaches that the CAR can comprise the CD3 signaling domain of SEQ ID NO: 8. See ¶¶ 0044-0045.   SEQ ID NO: 8 comprises the claimed SEQ ID NO: 13.  See Appendix.
	 Rosenberg teaches that the CAR can comprise the 4-1BB/CD137 or CD28 signaling domain.  See ¶¶ 0044-0045.
	Rosenberg teaches that 4-1BB/CD137 signaling domains in the sequence of SEQ ID NO: 5, which comprises the claimed SEQ ID NO: 15. See ¶¶ 0044-0045 and Appendix. 
	Rosenberg teaches that the CAR T cells can be autologous or allogeneic to the host.  See ¶¶ 0108-0109.
It would have been prima facie obvious at the invention was filed given that the level of skill in the art was high to combine the teachings of Davies, Fuh, Jena and Rosenberg  and construct a CAR with the structural and  signaling domains of Davies, Jena and/or Rosenberg, like IgG4 hinge or CD8 hinge domains and CD3  and 4-1BB/CD137 or CD28 signaling domains, because the teachings of  Davies, Jena and Rosenberg show that these domains were used in the art in combination to provide the CAR optimal anti-tumor cell activity.  One of skill in the art could have chosen from the known the signaling and structural domains of Davies, Jena and/or Rosenberg to construct an optimal CAR polypeptide for expression in T cells for cancer treatment of HER1-HER3 expressing cancers. 

Response to Arguments
13.	Applicant argues that Rosenberg fails to cure the defect in the rejection of claim 49 over Davies, Fuh, and Jena, as discussed above. As such, this rejection is believed to be overcome and its withdrawal is respectfully requested.
Applicant’s arguments have been considered, but have not been found persuasive.  Applicant is reiterating the arguments set forth above with respect to Davies and Fuh, which were not found persuasive for the reasons set forth above. Thus, the rejection is maintained for the reasons of record.



Conclusion
14.	All other objections and rejections recited in the Office Action of November 03, 2021  are withdrawn in view of Applicant’s amendments, arguments and filing of a terminal disclaimer.
15.	No claims allowed.
16.  	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

16. 	The After Final Consideration Pilot 2.0 (AFCP 2.0) has been extended through September 30, 2022. The extension of AFCP 2.0 is part of the USPTO's on-going efforts towards compact prosecution and increased collaboration between examiners and stakeholders. To be eligible for consideration under AFCP 2.0, you must file a response under 37 CFR §1.116, which includes a request for consideration under the pilot (Form PTO/SB/434) and an amendment to at least one independent claim that does not broaden the scope of the independent claim in any aspect.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Misook Yu can be reached on 571-272-0839.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Peter J Reddig/
Primary Examiner, Art Unit 1642